          Case 20-30968 Document 185 Filed in TXSB on 05/27/20 Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                              ENTERED
                                                                                              05/27/2020
 In re:                                             §
                                                    §               Case No. 20-30968
 Watson Valve Services, Inc.                        §
                                                    §                    Chapter 11
           Debtor.                                  §


    ORDER GRANTING MOTION TO PAY WATSON GRINDING RECEIVABLES
             COLLECTED ON WATSON GRINDING’S BEHALF

                                    (Relates to Docket No. 169)


          Watson Valve Services, Inc. (“Debtor”) filed a Motion to Pay Watson Grinding

Receivables Collected on Watson Grinding’s behalf (“Motion”). The Court considered the

Motion and determined that good cause exists to grant the relief requested. The Court has

statutory authority to enter this order under 11 U.S.C. §§105 & 541. This is a core proceeding

under 28 U.S.C. §157(b)(2)(A), and the Court has constitutional authority to enter final orders on

this matter. Accordingly, it is hereby:

          ORDERED that the Debtor is authorized to pay $515,494.12 to Watson Grinding &

Manufacturing Co.’s bankruptcy estate.

          ORDERED that nothing in this Order prejudices the rights of any interested party from

seeking further relief under this order or from this Order; and it is further

          ORDERED that this Court retains exclusive jurisdiction regarding implementation and

enforcement of this Order.

       Signed this     day of                                  , 2020.
 Signed: May 27, 17,
         October 20202018

                                                      ____________________________________
                                       Marvin Isgur                 Marvin Isgur
                                                          United Judge
                                       United States Bankruptcy  States Bankruptcy Judge
ORDER GRANTING MOTION TO PAY                                                              PAGE | 1
